In an action to recover damages for personal injuries under Labor Law § 240 (1), the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Cohalan, J.), entered December 4, 1992, which, inter alia, granted the motions of the defendants and third-party defendant for summary judgment dismissing the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
Since the changing of lightbulbs, by itself, is not "repairing”, as that term is used in Labor Law § 240 (1) (see, Manente v Ropost, Inc., 136 AD2d 681; cf., Izrailev v Ficarra Furniture, 70 NY2d 813), the Supreme Court properly granted the motions of the defendants and the third-party defendant for summary judgment dismissing the complaint.
In light of the foregoing determination, we need not reach the parties’ remaining contentions. O’Brien, J. P., Pizzuto, Joy and Krausman, JJ., concur.